Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos.333-192248 and 333-181324 on Forms S-8 and in Registration Statement Nos. 333-189995 and 333-202382 on Forms S-3 of our report dated June 9, 2015, relating to the consolidated financial statements of Organovo Holdings, Inc. and Subsidiaries, appearing in this Annual Report on Form 10-K, for the year ended March 31, 2015. /s/ Mayer Hoffman McCann P.C. San Diego, California June9, 2015
